Citation Nr: 0021463	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1949 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
Korea.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor and are otherwise not shown to be 
related to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that a letter from 
the National Personnel Records Center ("NPRC"), dated in 
August 1992, indicated that the veteran's service medical 
records ("SMRs") were not available and may have been 
destroyed in the 1973 fire.  Under such circumstances, there 
is a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs. Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  Specifically, 
it appears that the veteran's SMR's had been associated with 
the claims file prior to 1973.  In addition, in the RO 
undertook a search of the Surgeon General's Office records 
and received a printout documenting treatment during service.  
The RO also contacted the veteran in January 1996, and 
requested that he provide any service medical records, post-
service medical records, or other information which may be 
helpful to his claim.  Finally, the claims file includes 
several lay statements submitted in support of the claim.  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).

The Board further notes that the claims file contains VA and 
non-VA examination reports, collectively dated between 1957 
and 1998.  These reports show that the veteran has been 
diagnosed with acquired psychiatric disorders that include an 
anxiety reaction, dysthymic disorder and PTSD.  In some 
reports, examiners have linked the veteran's PTSD diagnosis 
to his claims of stressors encountered during service.  The 
Board finds that these reports are sufficient to constitute 
medical evidence of a diagnosis of PTSD, and a nexus to 
active duty, such that the veteran's claim for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran argues that he has PTSD as a result of his 
service.  Specifically, he has claimed the following as 
stressors: 1) participating in a convoy during the Korean War 
in which he was shot at, and in which a truck hit a mine 
(unspecified location and date); 2) being wounded by white 
phosphorus in the right arm in the fall of 1950; 3) 
witnessing the execution of about 15 North Koreans prisoners 
by South Korean soldiers (unspecified location and date); 4) 
in the winter of 1950, near Pyongyang, he entered a prisoner 
of war (POW) camp and saw the dead bodies of two Americans 
who had been tortured; and 5) the death of his stepbrother, 
who was killed in Korea in September 1950, while serving with 
another unit, and whose body he escorted home.  (Hereinafter 
stressors #1-5).  

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  The Board further notes 
that the claims file contains lay statements from the 
veteran's wife and children, dated in March 1996, which 
essentially state that the veteran has nightmares, depression 
and/or a nervous condition. 

The veteran's DD Form 214 shows that his awards included the 
Korean Service Medal with three bronze service stars.  With 
regard to his unit assignment while in Korea, the veteran's 
service medical records dated between February and April of 
1951 show that he served with Service Battery, 8th Field 
Artillery Battalion.

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel, it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
VAOPGCPREC 12-99.  In addition, the claims file contains 
command reports (unit histories) for the 8th Field Artillery 
Battalion.  These reports show that this unit assisted the 
infantry by providing artillery support, and contain many 
references to combat by various infantry units.  However, 
these reports do not mention Service Battery, and there is no 
indication that Service Battery ever furnished personnel for 
combat patrols or received incoming rounds or sustained 
casualties.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for " 
credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that the veteran does not have PTSD 
due to a verified stressor.  First, the Board finds that none 
of the claimed stressors, other than the death of the 
veteran's stepbrother, have been verified.  In this regard, 
the Board notes that the veteran has not come forward with 
specific dates accompanied by locations of his stressors, nor 
has he come forward with the names of any men whom he saw 
killed or wounded.  See generally, MANUAL M21-1, Part VI, 
11.38f(2) (Change 65, October 28, 1998); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Furthermore, the Board 
finds that there is insufficient evidence to show that 
claimed stressors #1, 2, 3 and 4 have been verified.  Of 
particular note, although the unit histories show that one 
truck each from C Battery and Headquarters Battery hit mines 
in April 1951, this incident does not serve to verify the 
claimed stressor involving participating in a convoy which 
hit a mine during the Korean War.  In this regard, a review 
of the veteran's accounts of this incident, as contained in 
his stressor letter, a March 1998 VA PTSD evaluation report, 
and the transcript from one of his hearings, held in December 
1995, shows that he stated that he was shot at during this 
incident, and that the mine killed a Turkish soldier.  
However, the unit histories indicate that there were two 
trucks destroyed by mines, that there were four soldiers 
wounded (none killed), and that the mines "were placed well 
off the road."  They do not mention ground fire or Turkish 
soldiers.  Accordingly, this stressor is not verified.  With 
regard to the claimed stressor involving being wounded by 
white phosphorus in the right arm, the Board first notes that 
in April 1957, the veteran was granted service connection for 
residuals of burns, right elbow (the RO indicated that the 
veteran did not participate in combat).  A review of the 
veteran's hearing transcripts and written testimony shows 
that he argues that he incurred his right arm burns from a 
white phosphorus shell in the fall of 1950.  However, the 
veteran's service medical records include two records from 
the 10th Station Hospital, dated in April 1951, which both 
state that his burns were sustained in late March 1951, and 
that they were "AI (accidentally incurred) when patient 
leaned against a hot stove pipe."  The veteran is not shown 
to have received the Purple Heart.  Accordingly, this 
stressor is not verified.  There is nothing in the claims 
file to substantiate the veteran's claimed stressors 
involving an execution of North Koreans prisoners or a POW 
camp.  Given the foregoing, the Board finds that the claimed 
stressors #1, 2, 3, and 4 have not been verified.

The sole verified stressor in this case involves the death of 
the veteran's stepbrother.  Specifically, the veteran's 
stepbrother was killed in action in September 1950, while 
serving with another unit in Korea.  His body was not 
recovered until several months later.  The veteran did not 
witness his death, and he did not view his stepbrother's 
remains, which were in a closed casket.  However, he escorted 
his stepbrother's body home.  He did not return to Korea.  

The Board finds that the preponderance of the evidence shows 
that the veteran does not have PTSD due to the death of his 
stepbrother.  In this regard, in April 1997, the RO noted 
that the veteran's assertions of participation in combat had 
not been verified, and that the only verified stressors 
involved the death of his stepbrother.  The RO requested an 
examination of the veteran in which the examiner specifically 
determined whether the veteran had PTSD as a result of his 
verified stressor.  A VA examination report, dated in April 
1997, shows that the examiner noted the veteran's assertions 
of combat as well as the death of his stepbrother in 1950.  
The Axis I diagnoses were Tourette syndrome, dysthymic 
disorder and PTSD.  

In June 1997, the RO determined that the April 1997 
examination report contained an inadequate discussion of the 
relationship of the verified stressor to the veteran's 
diagnoses, and requested an additional review of the 
veteran's claim by the examiner.  In an addendum, dated in 
September 1997, the examiner noted that the veteran did not 
provide any definitive stressors which would lead to the 
onset of post-traumatic stress disorder except having to 
accompany the closed casket of his deceased stepbrother.  The 
examiner further indicated that under the circumstances, this 
stressor was not sufficient to evoke PTSD.  The other medical 
evidence for consideration in this case consists of VA 
examination and outpatient treatment reports, collectively 
dated between 1984 and 1998.  Of particular note, outpatient 
treatment reports dated in March 1998, and VA examination 
reports dated in January and February of 1995, contain 
diagnoses of PTSD.  However, the Board has concluded that the 
veteran did not participate in combat, and a VA examiner has 
determined that the only verified stressor is insufficient to 
support a PTSD diagnosis.  See e.g., Cohen v. Brown, 10 Vet. 
App. 128, 153 (1997) (noting that the sufficiency of a 
stressor is a clinical determination for the examining mental 
health professional).  Therefore, to the extent that the 
claims file contains other diagnoses of PTSD, these diagnoses 
are based on claims of participation in combat and/or 
unverified stressors.  As such, these diagnoses contain 
unsupported conclusions which warrant less weight than the 
September 1997 addendum.  See e.g., Moreau; Dizoglio.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.  Accordingly, service connection for 
PTSD is not established.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Service connection for PTSD is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

